Citation Nr: 1126714	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision, by the Portland, Oregon, Regional Office (RO).  

The Board notes that in the October 2009 VA compensation and pension examination the VA examiner opined that the appellant was incapable of obtaining and maintaining gainful employment at that time due to the severity of his physical, mental and emotional problems.  The Board notes that the appellant is service connected for a bilateral hearing loss disability and tinnitus.  However, he has several other nonservice connected disabilities.  Here, we find there is no inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of unemployability based on his service connected disabilities has not been raised by the record, any inferred TDIU claim is inapplicable in this case.


FINDINGS OF FACT

1.  During service a personality disorder was diagnosed.

2. Any psychiatric disability shown in service was acute and resolved.  A psychiatric disability to include depressive disorder NOS is not attributable to service.  


CONCLUSIONS OF LAW

1.  A personality disorder is a not a disease within the meaning of the law providing compensation. 38 C.F.R. § 3.303 (2010).

2.  An acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter in July 2008.  The letter informed the appellant of the evidence and information needed to substantiate his claim and of his and VA's respective duties in obtaining evidence.  It also included notice as to how VA assigns an effective date and a disability rating in the event that service connection is established.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded an appropriate and adequate VA examination.  The examination reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as psychosis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection for a psychiatric disability.  After review of the record, the Board finds against the claim.  

In this regard, the Board is presented with positive and negative evidence.  The positive evidence includes service treatment records that reveal a report of depression in June 1961.  The appellant also had a psychiatric evaluation in June 1961.  In the August 1961 psychiatric evaluation, passive dependent personality disorder with depressive and schizoid features, chronic, moderate was diagnosed.  The examiner related that the appellant demonstrated features of a personality disorder with prominent schizoid and depressed features, and that these findings make his performance highly questionable particularly in terms of stressful situations given a situation of other than normal emotional demands.  Separation was strongly recommended.  

In his June 2008 claim for compensation, the appellant reported that his disability began in 1961.  Via various statements, the appellant stated that he was treated for a mental condition while in service and that he never had any mental condition before service.  The Board has considered such evidence in conjunction with the record.  

However, the Board is also presented with negative evidence.  At separation, in March 1962, the psychiatric evaluation was normal.  At that time, the appellant denied having or ever had depression or excessive worry, and/or nervous trouble of any sort.  

The appellant was afforded a VA compensation and pension examination in October 2009, during this examination he reported that after an incident in service he started having nightmares, and became withdrawn and isolative.  He reported that he sought psychiatric treatment.  He stated that he started drinking beer in service and that he drank a lot.  He acknowledged that during the time of alcohol use and depression he briefly considered suicide but decided it was too permanent of a solution so he opted to simply finish his time in service.  

The appellant reported that he had no previous history of depression other than during service and the situational depression during the time when he divorced from his wife.  It was noted that he struggled during the years of being a single father raising a teenage son and that he has never had mental health treatment.  Depression, not otherwise specified, and alcohol dependence full sustained remission since 1986 were diagnosed.  

The VA examiner stated that the overall picture is one of an individual who made satisfactory adjustment prior to entering service to the extent that there were minimal behavior control problems and subjective unhappiness.  The examiner stated that the appellant met the criteria for depressive disorder NOS and that his symptoms were considered moderate in degree.  He further stated that the appellant's depressive symptoms were situationally based and that he was struggling financially and with his health.  The examiner opined that the current depression that the appellant is experiencing is not related to the depression that he was experiencing at the time he was in service.  The examiner related that the appellant spent the majority of his life without problems of depression until recently struggling with his financial and health issues.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the appellant is competent to report feelings of depression but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the appellant's assertions that his disability is related to service are not credible and that the more probative evidence is against the claim.

To the extent that the appellant attributes his depressive disorder NOS to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.

Although the appellant reported depression in service and passive dependent personality disorder with depressive and schizoid features was diagnosed thereafter, post-service evidence is devoid of a showing of any psychiatric complaints or treatment following active service until years thereafter.  In fact, it is shown that psychiatric problems were not reported until the June 2008 claim for compensation. The Board emphasizes the multi-year gap between discharge from active duty service (1962) and claim for compensation in 2008 (a 46 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  We also note that a psychosis is not shown within a year of separation from service.  

We note that despite his complaints of depression in service and after, the appellant nevertheless denied having or ever had depression or excessive worry at separation.  Psychiatric evaluation at that time was also normal.  The Board has weighed the appellant's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  The Board finds that the appellant's assertions that his depressive disorder NOS is related to service is not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that he denied pertinent symptomatology at separation and the record is devoid of a showing of any complaints and/or treatment for a psychiatric disability since service, such weigh against the appellant's credibility as to the assertion of an inservice occurrence of his depression and continuity.  His assertion of counseling (other than during service) is vague, unsupported and in conflict with the history provided to the examiner that he did not have a history of continuing depression.   As such, we find the report to be of little probative value.

Furthermore, the Board notes that the VA examiner opined that the current depression that the appellant is experiencing is not related to the depression that he was experiencing at the time he was in service.  The examiner related that the appellant spent the majority of his life without problems of depression until recently struggling with his financial and health issues.  The VA examiner's opinion was rendered after examining the appellant and review of his service treatment records to include the in service manifestations.  We find that the opinion is supported by adequate reason and is consistent with the historical record.  As such, we have afforded the opinion of the VA examiner greater probative value than the appellant's lay assertions.  

Although we acknowledge that the appellant was seen in service for depression and that passive dependent personality disorder with depressive and schizoid features was diagnosed thereafter, we note that it has been determined that the appellant's current depressive symptoms are situationally based and not related to the symptoms in service.  It is shown that the appellant has financial and health problems and that the appellant spent the majority of his life without problems of depression until recently struggling with his financial and health issues.  In sum, the evidence deemed most probative by the Board establishes that, although the appellant has a diagnosis of depressive disorder NOS, his disability is not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.






ORDER

Service connection for a psychiatric disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


